PER CURIAM.
Appellant was charged with the crime of second degree murder. She pleaded not guilty, was tried and found guilty as charged. The court entered judgment and sentenced her to a term of twenty-five years in the State Penitentiary.
The evidence showed that Jimmy Travers died from a stab wound in the back which was inflicted during a violent altercation between him and appellant which began when she found Jimmy, her lover and home companion, intoxicated in a barroom with a woman sitting on his lap.
Appellant seeks reversal of the judgment of conviction on the grounds that the trial court erred by admitting the testimony of a police officer as to the in custody confession of the appellant and that the trial court erred in denying appellant’s motions for judgment of acquittal and motion for a new trial because of the insufficiency of the evidence.
The grounds relied on by appellant for reversal have been carefully considered in the light of the record and briefs and we find no reversible error has been shown. The record discloses that the case was fairly tried, that the verdict is supported by the evidence, and that the several rulings of the trial court challenged by the appellant did not, on the record and under the law, constitute reversible error.
Affirmed.